             Case 2:18-cr-00217-RSM Document 487 Filed 08/03/20 Page 1 of 1




 1
 2
 3
 4                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 5                                    AT SEATTLE
 6
     UNITED STATES OF AMERICA,                  ) No. CR18-217-RSM
 7                                              )
                    Plaintiff,                  )
 8                                              )
               v.                               ) ORDER AUTHORIZING FILING OF
 9                                              ) EXHIBITS UNDER SEAL
     BRADLEY WOOLARD,                           )
10                                              )
                    Defendants.                 )
11                                              )
12
            Defendant’s motion to file his exhibits to his supplemental memorandum to the
13
     motion to suppress evidence at docket 65 is granted.
14
            DATED this 3rd day of August, 2020.
15
16
17
18
                                              A
                                              RICARDO S. MARTINEZ
19                                            CHIEF UNITED STATES DISTRICT
                                              JUDGE
20
21
22
23
24
25
26

                                                                       PETER A. CAMIEL
                                                                  CAMIEL & CHANEY P.S.
       Order
                                                                  520 Pike Street, Suite 2500
       (USA v. Woolard CR18-217-RSM- 1
                                                                         Seattle, WA 98101
                                                                              (206)624-1551
